United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Middleburg Heights, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1969
Issued: December 27, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 19, 2007 appellant filed a timely appeal from the merit decisions of the Office of
Workers’ Compensation Programs dated September 11, 2006 and June 25, 2007 denying his
recurrence of disability claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability on or about April 4,
2006 causally related to his July 11, 1998 employment injury.
FACTUAL HISTORY
On July 13, 1998 appellant, then a 50-year-old letter carrier, filed a traumatic injury claim
alleging that on July 11, 1998 he was hit by a truck backing out of a driveway and sustained an
acute leg strain, contusion of the left leg and pelvic strain. On July 21, 1998 the Office accepted
appellant’s claim for paralumbar strain, contusion of left leg and contusion of right shoulder.
The Office paid appropriate compensation and medical benefits.

On April 4, 2006 appellant filed notice of a recurrence of disability due to the July 11,
1998 employment injury commencing that date. He noted that, after the injury, he returned to
the employing establishment working light duty answering telephones.
In a report dated April 4, 2006, Dr. Jessica Bittence, a family practitioner, placed
appellant on total disability due to a chronic lumbar sacral strain. She prescribed medication.
Dr. Bittence indicated that appellant told her that he had experienced back pain since a workers’
compensation injury in 1998, that the pain has been on and off and that he has been hospitalized
on occasion for pain. Appellant was next seen by Dr. Bittence on April 7, 2006, at which time
she recommended physical therapy and transitional alternative work. Dr. Bittence completed a
duty status report indicating that appellant could return to work but was limited to lifting 5
pounds continuously and 10 pounds intermittently. She noted that appellant could only case mail
with no carrying. Appellant was prohibited from kneeling, bending and twisting.
Dr. Bittence saw appellant again on April 14 and 28 and May 18, 2006. On April 14,
2006 her office contacted appellant’s caseworker in an attempt to reactivate or reopen his claim.
On April 14, 2006 appellant’s restrictions remained the same except that Dr. Bittence added a
restriction indicating that appellant could do no climbing. The duty status reports of April 28
and May 18, 2006 removed the restrictions with regard to climbing, kneeling, bending and
twisting, but the restriction with regard to lifting only 5 pounds continuously and 10 pounds
intermittently remained. Dr. Bittence reiterated that appellant could only case mail but not carry
mail.
By letter dated August 7, 2006, the Office requested that appellant submit further
information. No further information was received.
By decision dated September 11, 2006, the Office denied appellant’s claim finding that
the factual and medical evidence was not sufficient to establish that his current medical condition
was causally related to the accepted work injury of July 11, 1998.
On September 12, 2006 appellant, through his attorney, requested an oral hearing. At the
hearing held on March 28, 2007, appellant testified that, following the July 11, 1998 injury, he
was off work for a while, but then returned. He noted that he subsequently went to a
chiropractor which he paid for himself. Appellant discussed other workers’ compensation claims
he filed subsequent to the 1998 claim. He stated that he saw Dr. Bittence because he had hip and
back problems on and off for years and wanted some pills to deal with the pain.
By decision dated June 25, 2007, the hearing representative affirmed the denial of
appellant’s claim for recurrence.1

1

The hearing representative modified the September 11, 2006 decision to reflect that the original accepted
condition in this case did not include a contusion of the left foot and ankle, as the Office erroneously noted in its
decision.

2

LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.2
A person who claims a recurrence of disability has the burden of establishing by the
weight of the substantial, reliable and probative evidence that the disability for which he claims
compensation is causally related to the accepted employment injury.3 Appellant has the burden
of establishing by the weight of the substantial, reliable and probative evidence a causal
relationship between his recurrence of disability and his employment injury.4 Moreover, the
physician’s conclusion must be supported by sound medical reasoning.5
ANALYSIS
Appellant has not submitted evidence sufficient to establish that he sustained a recurrence
of disability on April 4, 2006 causally related to his accepted work injury of July 11, 1998.
Appellant’s July 11, 1998 claim was initially accepted for paralumbar strain, contusion of the left
leg and contusion of the right shoulder. He returned to work. Almost eight years later, appellant
filed a claim alleging a recurrence of disability on April 4, 2006. However, there is no
rationalized medical opinion evidence of record to support his claim. Dr. Bittence placed
appellant on total disability on April 4, 2006 and released him to return to limited-duty work on
April 7, 2006. Although she mentioned the July 11, 1998 employment injury and referred
generally to his workers’ compensation claim, Dr. Bittence provided no statement clearly
relating appellant’s current back condition and disability in 2006 to the accepted injury.
Dr. Bittence did not provide a rationalized medical opinion explaining how appellant’s April 4,
2006 lumbosacral strain was related to an employment injury in 1998. The Board finds that
appellant has failed to provide sufficient medical evidence in support of his claim for a
recurrence of disability and has not met his burden of proof.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing a
recurrence of disability causally related to his July 11, 1998 employment injury on or about
April 4, 2006.

2

20 C.F.R. § 10.5(x).

3

Kenneth R. Love, 50 ECAB 193, 199 (1998).

4

Ricky S. Storms, 52 ECAB 349 (2001); see also 20 C.F.R. § 10.104(a)-(b).

5

Alfredo Rodriquez, 47 ECAB 437 (1996); Louise G. Malloy, 45 ECAB 613 (1994).

3

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated June 25, 2007 and September 11, 2006 are affirmed.
Issued: December 27, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

